In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "an instruction to change the visual field of the medical observation apparatus" in Lines 6-7.  It is unclear as to whether this refers to “an instruction to change a visual field of a medical observation apparatus” in Lines 2-3.   The inclusion of the second “instruction” introduced ambiguity as to how many instructions are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “medical observation apparatus” in claims 1-3 and 8-22 defined as XYZ in of the Specification, “control part” in claims 1-21 defined as in control apparatus 150 as circuitry in [0037] of the Specification, “user interface part” in claims 1-21 defined as receiving user inputs via operators in [0008]-[0010] and user input apparatus 1610 and 1620 in Figs. 10 and 11 , “shooting part” in claim 11 defined as being inserted into an object to be observed and acquiring an observation image in [0002], and “display apparatus” in claim 12 defined as a display having a monitor screen in [0029] and [0085].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (U.S. Publication 2016/0007836).
As to Claim 1, Kikuchi discloses a medical observation system (100) in [0035] and Fig. 1 comprising:
an arm (3) in [0035] capable of holding a medical observation apparatus (1) in [0035] used for observing a diseased site;
a control part (20) in [0036] and Figs. 2 and 4 configured to control the arm or the medical observation apparatus; and
a user interface part (21, 23) in [0042]-[0044] and Fig. 2 by which a user inputs an instruction “operate” in [0042] to change a visual field of the medical observation apparatus,
wherein the control part controls the arm or the medical observation apparatus in response to the instruction to change the visual field of the medical observation apparatus via the user interface part as described in [0042]-[0044]
As to Claim 2, Kikuchi discloses the medical observation system according to claim 1, wherein the user interface part includes a first operator (21) in [0042]-[0044] and Fig. 2 by which a user inputs an instruction “operate” in [0042] to move the visual field of the medical observation apparatus in any direction, and
the control part controls a motion of the arm as shown in Fig. 6B to move the visual field of the medical observation apparatus in a direction corresponding to an instructed moving direction according to an operation of the first operator.
As to Claim 3, Kikuchi discloses the medical observation system according to claim 2, wherein the first operator is an operator configured to input an instruction “operate” in [0042] to move in directions including at least vertically, horizontally, and obliquely.
As to Claim 10, Kikuchi discloses the medical observation system according to claim 1, further comprising: the medical observation apparatus held by the arm as shown in Figs. 1 and 2.
As to Claim 11, Kikuchi discloses the medical observation system according to claim 1, further comprising: a shooting part (15) in [0040] and Fig. 2 configured to shoot an image in the visual field of the medical observation apparatus.
As to Claim 12, Kikuchi discloses the medical observation system according to claim 1, further comprising: a display apparatus (7) in [0035] and Fig. 1 configured to display an image in the visual field of the medical observation apparatus.
As to Claim 20, Kikuchi discloses a control apparatus comprising:
a user interface part (21, 23) in [0042]-[0044] and Fig. 2 configured to input an instruction “operate” in [0042] to change a visual field of a medical observation apparatus (1) in [0035] held by an arm (3) in [0035]; and
a control part (20) in [0036] and Figs. 2 and 4 configured to control the arm or the medical observation apparatus,
wherein the control part controls the arm or the medical observation apparatus when instructed to change the visual field of the medical observation apparatus via the user interface part.
As to Claim 21, Kikuchi discloses acontrol method comprising:
via (21, 23) in [0042]-[0044] and Fig. 2 to change a visual field of a medical observation apparatus (1) in [0035] held by an arm (3) in [0035]; and
a control step of controlling the arm or the medical observation apparatus via (20) in [0036] and Figs. 2 and 4,
wherein the arm or the medical observation apparatus is controlled in the control step when an instruction via (21, 23) in [0042]-[0044] and Fig. 2 to change the visual field of the medical observation apparatus is made in the user input step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and in further view of Yasunaga et al. (U.S. Publication 2017/0280980, hereinafter “Yasunaga”).
As to Claim 4, Kikuchi discloses the medical observation system according to claim 1, wherein the medical observation apparatus is an oblique-viewing endoscope (the endoscope being movable obliquely as shown in Figs. 3 and 5B), and a rotation angle around a lens barrel axis of the oblique-viewing endoscope as shown in Fig. 7, however does not specifically disclose a second operator relative the rotation angle.
As to Claims 4-7, Yasunaga teaches in the analogous field of endeavor of endoscopes that endoscopes can vary field of view with optics, wherein the user interface part further includes a second operator (8) in [0028] and Fig. 1 by which the user instructs the visual field direction of the oblique-viewing endoscope, and the control part controls a rotation angle “C3” in [0048] and Fig. 2 around a lens barrel axis of the oblique-viewing endoscope according to an operation of the second operator. This evidences the level of ordinary mechanical skill in recognizing the user interface of Kikuchi and Yasunaga in [0048] that each will provide the predicable result of maneuvering an endoscope while taking into account rotational driving forces.
As to Claim 5, Kikuchi discloses the medical observation system according to claim 4, wherein the second operator is an operator configured to input an instruction “operate” in [0042] to move the visual field direction of the oblique-viewing endoscope in any direction or an instruction to rotate the oblique-viewing endoscope clockwise or counterclockwise (in view of Yasunaga).
As to Claim 6, Kikuchi discloses the medical observation system according to claim 4, wherein the control part controls a rotation angle of the oblique-viewing endoscope in a direction corresponding to a coordinate system on a screen (5) in [0035] and Fig. 1 on which an image shot by the oblique-viewing endoscope is displayed.
As to Claim 7, Kikuchi discloses the medical observation system according to claim 4, wherein the control part controls a rotation angle of the oblique-viewing endoscope such that the vertical direction of a screen (5) in [0035] and Fig. 1 on which an image shot by the oblique-viewing endoscope is displayed is adjusted on a basis of the direction of gravity (the rotation angle based on user input wherein the user can choose the rotation angle relative to the direction of gravity, e.g. the user choosing to control rotation angles of less than 20 degrees relative to the direction of gravity).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and in further view of Kikuchi (U.S. Publication 2016/0353969, hereinafter “Kikuchi2”).
As to Claim 8, Kikuchi discloses the medical observation system according to claim 1, wherein the user interface part further configured to input an instruction “operate” in [0042] to zoom in or out when moved along the longitudinal axis the medical observation apparatus, however does not specifically disclose a third operator.
As to Claims 8 and 9, Kikuchi2 teaches in the analogous field of endeavor of endoscopes that endoscopes, wherein the user interface part further includes a third operator (21c) in [0043] and Fig. 11 as described in [0043] of varying magnification as well as optical zooming. This evidences the level of ordinary mechanical skill in recognizing the user interface of Kikuchi and Kikuchi2 as equivalent alternatives for providing the same predictable result of maneuvering an endoscope. It would have been obvious to one of ordinary skill in the art to have provided the user interface of Kikuchi with additional operators as taught by Kikuchi2 since it has been shown by Kikuchi2 in [0043] that each will provide the predicable result of maneuvering an endoscope while taking into account magnification functionality as desired.
As to Claim 9, Kikuchi discloses the medical observation system according to claim 8, wherein the medical observation apparatus is an oblique-viewing endoscope (the endoscope being movable obliquely as shown in Figs. 3 and 5B), and the control part controls a motion of the arm such that a distance between the oblique-viewing endoscope and an object to be observed accords to a magnification instructed via the user interface part (in view of Kikuchi2) under a constraint condition that the oblique-viewing endoscope is inserted into the abdominal cavity via a trocar (9) in [0037] and Fig. 3 and pivots on the trocar “as a fulcrum” in [0037].

Claims 13-15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and in further view of Stiller et al. (U.S. Publication 2015/0332196, hereinafter “Stiller”).
As to Claim 13 in particular, Kikuchi discloses the medical observation system according to claim 1, wherein the user interface part includes a controller including at least an operator (21, 23) in [0042]-[0044] and Fig. 2, however does not specifically disclose a voice input part.
As to Claim 15 in particular, Kikuchi discloses the medical observation system according to claim 13, wherein the control part controls the arm or the medical observation apparatus according to an operation of the controller only while a predetermined trigger button (23) in [0044] and Figs. 5A-5B on the controller is being operated.
As to Claim 16 in particular, Kikuchi discloses the medical observation system according to claim 13, however does not specifically disclose priority of an operation.
As to Claim 18 in particular, Kikuchi discloses the medical observation system according to claim 16, moving the visual field of the medical observation apparatus or tracking a predetermined target and an operation via (21, 23) in [0042]-[0044] and Fig. 2 for moving the visual field of the medical observation apparatus on the controller are capably performed at the same time by a user, however does not specifically disclose voice commands or priority given to an operation.
As to Claim 19 in particular, Kikuchi discloses the medical observation system according to claim 16, wherein the medical observation apparatus is an oblique-viewing endoscope (the endoscope being movable obliquely as shown in Figs. 3 and 5B), wherein the controller can be instructed to rotate the oblique-viewing endoscope, however does not specifically disclose a voice input part or priority given to an operation.
As to Claims 13-15, 16, 18, and 19, Kikuchi does not specifically disclose a voice input part or voice command. Stiller teaches in the analogous field of endeavor of medical systems, wherein the user interface part using touchscreens and electronic or manual controls can be achieved via voice commands in [0002] and [0014] with a voice input part “microphone or device able to receive a voice command” in [0123]. Stiller additionally teaches that commands can be linked to rules in a database in [0124] having different priorities, wherein voice commands and other user commands have override functionality in [0142] and [0148]-[0149]. This evidences the level of ordinary mechanical skill in recognizing the user interface of Kikuchi and Stiller as equivalent alternatives for providing the same predictable result of controlling medical devices and displaying images. It would have been obvious to one of ordinary skill in the art to have provided the user interface of Kikuchi with a voice input part and voice command recognition means as taught by Stiller since it has been shown by Stiller that each will provide the predicable result of controlling medical devices and image display while providing override and priority functionality (Stiller, [0123]-[0124], [0142], and [0148]-[0149]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and Stiller in further view of Kikuchi2.
As to Claim 17, Kikuchi discloses the medical observation system according to claim 16, however does not specifically disclose a voice input for zooming. Kikuchi2 teaches in the analogous field (21c) in [0043] and Fig. 11 that controls a motion of the arm to zoom in or out the visual field of the medical observation apparatus according to an operation of the third operator as described in [0043] of varying magnification as well as optical zooming. This evidences the level of ordinary mechanical skill in recognizing the user interface of Kikuchi and Kikuchi2 as equivalent alternatives for providing the same predictable result of maneuvering an endoscope. It would have been obvious to one of ordinary skill in the art to have provided the user interface of Kikuchi with additional operators as taught by Kikuchi2 since it has been shown by Kikuchi2 in [0043] that each will provide the predicable result of maneuvering an endoscope while taking into account magnification functionality as desired.
Kikuchi does not specifically disclose a voice input part or voice command. Stiller teaches in the analogous field of endeavor of medical systems, wherein the user interface part using touchscreens and electronic or manual controls can be achieved via voice commands in [0002] and [0014] with a voice input part “microphone or device able to receive a voice command” in [0123]. Stiller additionally teaches that commands can be linked to rules in a database in [0124] having different priorities, wherein voice commands and other user commands have override functionality in [0142] and [0148]-[0149]. This evidences the level of ordinary mechanical skill in recognizing the user interface of Kikuchi and Stiller as equivalent alternatives for providing the same predictable result of controlling medical devices and displaying images. It would have been obvious to one of ordinary skill in the art to have provided the user interface of Kikuchi with a voice input part and voice command recognition means as taught by Stiller for a zoom operation, since it has been shown by Stiller that each will provide the predicable result of controlling medical devices and image display while providing override and priority functionality (Stiller, [0123]-[0124], [0142], and [0148]-[0149]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi and Stiller in further view of Atarot et al. (U.S. Publication 2017/0212723, hereinafter “Atarot”).
As to Claim 17, Kikuchi discloses the medical observation system according to claim 13, wherein the control part starts controlling the arm or the medical observation apparatus, however does not specifically disclose a voice command and activation phrases. Atarot teaches in the analogous field of in [0208]. This evidences the level of ordinary mechanical skill in recognizing the voice user interface of Kikuchi modified by Stiller and Atarot as equivalent alternatives for providing the same predictable result of controlling medical devices and displaying images. It would have been obvious to one of ordinary skill in the art to have provided the user interface of Kikuchi in view of Stiller with voice activation phrases as taught by Atarot to fulfill the same functions with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20170212723 is cited to show similar phrases in [0208]. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795